                                                                            Page 1 of 2


                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF FLORIDA
                            PENSACOLA DIVISION

JEREMY ODOM,

         Plaintiff,

v.                                                  Case No. 3:18cv2055-LC-CJK

STATE OF FLORIDA, et al.,

     Defendants.
_______________________/

                                      ORDER

         This cause comes on for consideration of the Magistrate Judge’s Report and

Recommendation dated December 17, 2018 (doc. 12). Plaintiff was furnished a copy

of the Report and Recommendation and was afforded an opportunity to file objections

pursuant to Title 28, United States Code, Section 636(b)(1). No objections have been

filed.

         After reviewing the Report and Recommendation, the Court has determined

that it should be adopted.

         Accordingly, it is now ORDERED as follows:

         1. The Magistrate Judge’s Report and Recommendation (doc. 12) is adopted

and incorporated by reference in this order.
                                                                        Page 2 of 2


        2. This action is DISMISSED without prejudice for plaintiff's failure to

comply with a court order.

        3. The clerk shall close the file.

        DONE AND ORDERED this 16th day of January, 2019.


                              s/L.A. Collier
                             LACEY A. COLLIER
                             SENIOR UNITED STATES DISTRICT JUDGE




Case No: 3:18cv2055-LC-CJK
